Citation Nr: 0124488	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Keith A. Miller, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
June 1981 to May 1986; he was also a member of the Oregon 
Army National Guard from February 1989 to September 1996, to 
include a period of active duty from July 1 to September 13, 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Portland Regional Office (RO).  In July 2000, the Board 
determined that the veteran's claims of service connection 
for low back, right knee, left knee, right hip, and acquired 
psychiatric disabilities, including PTSD, were well grounded 
under then-prevailing legal authority.  The Board then 
remanded these issues for additional development of the 
evidence.  


REMAND

As noted, the Board remanded this matter in July 2000 for 
additional development of the evidence, to include affording 
the veteran the opportunity to appear for VA medical 
examinations.  A review of the record shows that the RO, in 
compliance with the Board's remand instructions, scheduled 
the veteran for several VA medical examinations in February 
2001, for which he failed to appear.  

However, the letter notifying the veteran of the time and 
date of the scheduled VA medical examinations was reportedly 
returned by postal authorities as undeliverable.  Likewise, 
the RO issued a Supplemental Statement of the Case in April 
2001, which was also returned as undeliverable.  
Interestingly, a copy of the Supplemental Statement of the 
Case was firnished the veteran's attorney, who presumably 
still represents him; however, the record contains no 
indication that he has communicated with VA on behalf of his 
client in over a year.

In May 2001, the veteran submitted a letter directly to the 
Board.  The Board forwarded the veteran's letter to the RO, 
who issued another Supplemental Statement of the Case to the 
address he listed on his May 2001 letter to the Board.  That 
Supplemental Statement of the Case was not returned as 
undeliverable.  Thus, it appears that VA is now apprised of 
the veteran's whereabouts.  

In light of the fact that the veteran has now informed VA of 
his address, and because the record contains no indication 
that he was specifically advised of his duty to report for 
the requested VA medical examinations pursuant to 38 C.F.R. § 
3.326(a) (2000), and the adverse consequences of his failure 
to report under 38 C.F.R. § 3.655 (2000), the Board believes 
that the veteran should be afforded one last opportunity to 
appear for VA medical examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

However, the Board wishes to advise the veteran and his 
attorney that where a claimant fails without good cause to 
report for examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655(b) (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of 
immediate family member.  38 C.F.R. § 3.655(a).  

Moreover, the veteran and his attorney are also advised that 
VA's duty to assist the veteran is not a one-way street; he 
also has an obligation to assist in the adjudication of his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It 
is the veteran's responsibility to keep the VA apprised of 
his whereabouts.  "If he does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  He must 
also be prepared to meet his obligations by cooperating with 
VA efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same.  38 C.F.R. § 
3.326(a) (2001).

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his current 
low back, left knee, right knee, and 
right hip disabilities.  The claims 
folders must be made available to the 
examiner for review in conjunction with 
the examination.  Specifically, the 
examiner should be asked to provide an 
opinion concerning the etiology and 
likely date of onset of the veteran's low 
back, left knee, right knee, and right 
hip disabilities, including whether any 
of these disabilities preexisted service 
entry.  If the examiner concludes that 
any of the disorders preexisted the 
veteran's periods of service, an opinion 
should be provided as to whether there 
was an in-service increase in disability 
(aggravation) beyond the natural progress 
of the disease.  If the examiner 
determines that any of these disabilities 
did not preexist service, he or she 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any such disability is causally 
related to the veteran's active service 
or any incident therein.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.  (If 
possible, the examiner should reference 
the other medical evidence of record, 
such as the clinical records showing that 
the veteran received treatment for 
injuries sustained in automobile 
accidents in the 1970s, December 1988, 
and April 1996.)  

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of his 
current psychiatric disabilities.  The 
claims folders must be made available to 
the examiner for review in conjunction 
with the examination.  Specifically, the 
examiner should be asked to provide an 
opinion concerning the etiology and 
likely date of onset of any current 
psychiatric disability.  If the examiner 
concludes that any of psychiatric 
disorder preexisted the veteran's periods 
of service, an opinion should be provided 
as to whether there was an in-service 
increase in that disability (aggravation) 
beyond the natural progress of the 
disease.  If the examiner determines that 
any disability did not preexist service, 
he or she should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any such disability 
is causally related to the veteran's 
active service or any incident therein.  
A complete rationale for all opinions 
expressed should be provided.  (If 
possible, the examiner should reference 
the other medical evidence of record, 
such as the clinical records showing that 
the veteran reported depression since the 
age of 14.)  

3.  Following completion of the 
foregoing, the RO must ensure that all of 
the above foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does not include all testing 
or opinions requested, appropriate 
remedial action should be implemented.  
See Stegall v. West, 
11 Vet. App. 268 (1998).

The RO should then review the case.  If the benefits sought 
on appeal are not granted, the veteran and his attorney 
should be issued a supplemental statement of the case and be 
given a reasonable period of time to respond.  The case 
should then be returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

